Citation Nr: 0518732	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  97-26 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
duodenal ulcer for the period from February 14, 1957, to 
April 7, 1959, and for the period from July 1, 1961, to 
September 26, 1994. 





ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  




INTRODUCTION

The veteran served on active duty from May 1952 to April 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 1997 and September 1997 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).  In the July 1997 rating decision, the RO assigned a 20 
percent disability rating for the veteran's duodenal ulcer, 
effective from February 14, 1957.  In the September 1997 
rating decision, the RO denied the veteran's claim of 
entitlement to benefits under 38 U.S.C.A. § 1151 for 
disability claimed to have been incurred as a result of 
experimental treatment with radium/radiation at a VA medical 
facility in 1957.  The record reflects that he subsequently 
perfected a timely appeal as to both the evaluation assigned 
for his duodenal ulcer and the denial of his claim for 
benefits under 38 U.S.C.A. § 1151.

In October 1999, the Board denied the veteran's claim of 
entitlement to benefits under 38 U.S.C.A. § 1151.  The Board 
further denied entitlement to a rating in excess of 20 
percent for the veteran's duodenal ulcer from February 14, 
1957, to April 7, 1959, and from July 1, 1961, to September 
26, 1994.  The Board also granted entitlement to a 40 percent 
disability rating for the veteran's duodenal ulcer from April 
8, 1959, to March 8, 1961.

Thereafter, the veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  While the case 
was pending at the Court, the attorney then representing the 
veteran filed a motion, asserting that the Board had 
committed error in the October 1999 decision and requesting 
that the Court vacate and remand that portion of the Board's 
decision dealing with the veteran's claim for benefits under 
38 U.S.C.A. § 1151.  The veteran's attorney subsequently 
filed a substitute motion, requesting that both issues 
addressed by the Board in the October 1999 decision be 
vacated and remanded from the Court to the Board.  The VA 
Office of General Counsel also filed a separate motion for 
remand, asserting that a remand of


this case from the Court to the Board was warranted for a 
different reason, i.e., the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).

In July 2001, the Court granted the motion of the VA General 
Counsel, vacated the Board's October 1999 decision, and 
remanded this case so that the Board could consider the 
impact of the VCAA upon the veteran's claims.  With respect 
to the alleged errors asserted by the veteran's attorney, the 
Court concluded that it would not be appropriate to discuss 
them in light of the readjudication ordered due to the 
passage of the VCAA.  The Court noted, however, that the 
veteran and his attorney would be free to argue those claimed 
errors directly to the Board.

The case was subsequently returned to the Board for further 
appellate review consistent with the Order of the Court.  The 
Board notes that, in the motions filed with the Court, the 
veteran's attorney argued that the Board had erred by not 
providing the veteran with a personal hearing as he requested 
in a VA Form 9 submitted in January 1997.  The Board is of 
the opinion, however, that the VA Form 9 in question was 
submitted in regard to a prior appeal, and not with respect 
to those issues currently on appeal.  Nevertheless, in an 
effort to afford the veteran his full due process rights, the 
Board issued a letter to the veteran in April 2002 requesting 
that he specify whether or not he desired to appear at a 
personal hearing. In a signed response received later that 
month, the veteran indicated that he no longer wished to 
appear at a hearing.

In June 2002, the Board again denied entitlement to benefits 
under 38 U.S.C.A. § 1151 for disability claimed to have been 
incurred as a result of experimental treatment with 
radium/radiation at a VA medical facility in 1957.  The Board 
also denied entitlement to an evaluation in excess of 20 
percent for a duodenal ulcer for the period from February 14, 
1957, to April 7, 1959, and from July 1, 1961, to September 
26, 1994.  In addition, the Board found, as it had in October 
1999, that entitlement to an increased evaluation of 40 
percent for a duodenal ulcer for the period from April 8, 
1959, to March 8, 1961, was warranted.   The veteran 
subsequently appealed that decision to the Court.

In April 2003, the veteran's attorney and the VA General 
Counsel filed a joint motion to vacate that portion of the 
June 2002 Board decision which had denied entitlement to an 
evaluation in excess of 20 percent for a duodenal ulcer for 
the period from February 14, 1957, to April 7, 1959, and from 
July 1, 1961, to September 26, 1994, and to remand those 
matters for readjudication.  The parties also indicated that 
the Board had granted entitlement to a 40 percent rating for 
a duodenal ulcer from April 1959 to March 1961, and that the 
Court, therefore, lacked jurisdiction over that matter.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  In addition, the 
parties moved for the Court to dismiss the veteran's appeal 
as to the issue of entitlement to benefits under 38 U.S.C.A. 
§ 1151 for disability claimed to have been incurred as a 
result of experimental treatment with radium/radiation at a 
VA medical facility in 1957.

In an April 2003 Order, the Court granted the joint motion, 
vacated that portion of Board's June 2002 decision which 
denied entitlement to an evaluation in excess of 20 percent 
for a duodenal ulcer for the periods from February 14, 1957, 
to April 7, 1959, and from July 1, 1961, to September 26, 
1994, and remanded these issues to the Board for 
readjudication.  The veteran's judicial appeal as to the 
remaining issues was dismissed.

The case was subsequently returned to the Board for further 
appellate review, consistent with the Order of the Court and 
the joint motion, and the Board remanded the case in January 
2004for additional processing to ensure compliance with the 
VCAA.  This processing has been accomplished, and the case is 
now ready for final appellate review.   

As discussed in the January 2004 remand, a separate appeal 
was pending at that time with respect to the issue of 
entitlement to service connection for migraine headaches, 
claimed as secondary to service-connected duodenal ulcer.  A 
February 2004 Board decision, rendered by a different 
Veterans Law Judge than the undersigned, was completed with 
respect to that issue, and the veteran subsequently appealed 
the decision to the Court.  The decision rendered herein will 
be limited to the adjudication of the issue set out on the 
first page of the present decision.  


FINDINGS OF FACT

1.  For the period of time between February 14, 1957, and 
April 7, 1959, the competent and probative evidence 
demonstrates that the veteran's duodenal ulcer was not 
productive of continuous manifestations of anemia, 
malnutrition, and impairment of health, or recurring 
incapacitating episodes averaging 10 days in duration and 
occurring several times a year.

2.  For the period from July 1, 1961, prior to November 1, 
1962, the competent and probative evidence demonstrates that 
the veteran's duodenal ulcer was not productive of moderately 
severe impairment due to intercurrent episodes of abdominal 
pain at least once a month partially or completely relieved 
by ulcer therapy or mild and transient episodes of vomiting 
or melena; mild circulatory problems after meals with 
diarrhea and weight loss during this period is not shown. 

3.  For the period from November 1, 1962, to September 26, 
1994, the competent and probative evidence demonstrates that 
the veteran's duodenal ulcer was not productive of moderately 
severe disability due to anemia and weight loss or recurring 
incapacitating episodes averaging 10 days or more in duration 
at least four or more time a year; mild circulatory problems 
after meals with diarrhea and weight loss during this period 
is not shown. 
  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a duodenal ulcer between February 14, 1957, and April 7, 
1959, are not met.  38 U.S.C.A. § 1155 (West 2002) 38 C.F.R. 
§§ 4.1, 4.2. 4.7, 4.114, Diagnostic Code (DC) 7305 (as 
effective prior to April 8, 1959). 


2.  The criteria for an evaluation in excess of 20 percent 
for a duodenal ulcer for the period from July 1, 1961, to 
September 26, 1994, are not met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2. 4.7, 4.114, DC 7305 (as effective from 
April 8, 1959, to Nov. 1, 1962, and from Nov. 1, 1962), DC 
7308. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error under 38 U.S.C.A. 
§ 7261(b), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify under 38 U.S.C.A. § 5103(a).  


Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a February 2004 letter, the RO advised the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of multiple detailed supplemental 
statements of the case (SSOCs) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  The Board therefore 
believes that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence contained in multiple claims files 
contained in two boxes at the time this decision was prepared 
has been developed with respect to the veteran's claim, and 
that the SSOCs issued by the RO clarified what evidence would 
be required to establish entitlement to the benefits sought.  
Further, the claims file reflects that the March 2004 SSOC 
contained the new duty-to-assist regulation codified at 38 
C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  All the above notice documents need to 
be read in the context of prior, relatively contemporaneous 
communications from the agency of original jurisdiction.  See 
Mayfield v. Nicholson, supra, slip op. at 27.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, the veteran 
responded to the February 2004 VCAA compliance letter issued 
pursuant to the Board's January 2004 remand by stating that 
he has "nothing else to submit," that he had made his 
"final argument," and that the claims folders contained 
"all evidence needed" for an adjudication of the issue 
addressed in this decision.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter yet again 
for more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

At the outset of this discussion, and as indicated in its 
June 2002 decision, the Board notes that the veteran was not 
awarded service connection for a duodenal ulcer until 1995.  
This followed an Administrative Review conducted in June 
1995, which found that complaints of epigastric pain, which 
were noted in the veteran's service medical records, could be 
reasonably related to post-service reports of stomach 
problems and a 1957 diagnosis of a duodenal ulcer.  As a 
result of that finding, the RO subsequently awarded service 
connection for a duodenal ulcer by rating decision in August 
1995.  A 10 percent rating was assigned under DC 7305, 
effective from September 27, 1994.  

The veteran filed a notice of disagreement with the August 
1995 rating decision during that same month, claiming 
entitlement to a higher rating for his duodenal ulcer and 
entitlement to an earlier effective date for the grant of 
service connection for this disability.  Thereafter, a 
February 1996 rating decision increased the rating for the 
veteran's duodenal ulcer to 20 percent under a different 
diagnostic code (DC 7308), effective from September 27, 1994.  
That rating decision also denied the veteran's claim for an 
earlier effective date for the grant of service connection 
for an ulcer.  The veteran was not satisfied with the 20 
percent rating, and ultimately perfected an appeal to the 
Board with respect to the rating and the effective date of 
the grant of service connection for a duodenal ulcer.  In a 
July 1997 decision, the Board determined, in pertinent part, 
that the correct effective date for service connection for 
the duodenal ulcer was February 14, 1957, and that the 
veteran was not entitled to a rating in excess of 20 percent 
for a duodenal ulcer for the period beginning September 27, 
1994.  

Thereafter, in a July 1997 rating action implementing the 
Board's July 1997 decision, the RO assigned a 20 percent 
schedular disability evaluation for the veteran's ulcer under 
DC 7308, effective from February 14, 1957, and from July 1, 
1961, (a temporary 100 percent rating for convalescence under 
38 C.F.R. § 4.30 for the period from March 9, 1961, to June 
30, 1961, was also assigned by that rating decision.)  As 
explained in the Introduction, above, the veteran 
subsequently perfected a timely appeal to the Board regarding 
the 20 percent disability rating assigned for his duodenal 
ulcer, and an October 1999 Board decision denied a rating in 
excess of 20 percent for the veteran's duodenal ulcer from 
February 14, 1957, to April 7, 1959, and from July 1, 1961, 
to September 26, 1994.  That Board decision also granted 
entitlement to a 40 percent disability rating for the 
veteran's duodenal ulcer from April 8, 1959, to March 8, 
1961.  

Simultaneous with the development that culminated in the 
October 1999 Board decision, the veteran also filed an appeal 
to the Court with respect to the July 1997 Board decision.  
As pertinent to the adjudication herein, the Court dismissed 
the veteran's appeal with respect to the issue of the 
effective date assigned for service connection for his 
duodenal ulcer, and affirmed the Board's denial of 
entitlement to a rating in excess of 20 percent for this 
disability for the period beginning on September 27, 1994.  
  
The Board notes that the Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to service connection, and a later claim 
for an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.  As noted 
above, this matter came to the Board on appeal from the July 
1997 rating action, in which the RO assigned a 20 percent 
evaluation for the veteran's ulcer, effective from February 
14, 1957, and from July 1, 1961.  The veteran immediately 
expressed dissatisfaction with that rating, and, although the 
July 1997 rating action implemented a Board decision which 
had granted an earlier effective date for service connection, 
rather than an initial grant of service connection, the Board 
believes that the situation in this case is essentially the 
same as the one discussed in Fenderson, in that it involves 
disagreement with the initial assignment of the 20 percent 
disability rating.  Thus, in accordance with the Court's 
holding in Fenderson, the Board has considered the 
possibility of whether additional "staged" ratings, other 
than the 40 percent rating granted previously by the Board 
from April 8, 1959, to March 8, 1961, are warranted. 

Given the nature of the litigation and procedural history as 
set forth above, the  issue currently before the Board is 
whether an evaluation in excess of 20 percent is warranted 
for the veteran's duodenal ulcer for the period from February 
14, 1957, to April 7, 1959, and from July 1, 1961, to 
September 26, 1994.  Therefore, it is the records dated 
during those periods of time that are of the most probative 
value. 

A.  Period from February 14, 1957, to April 7, 1959

The earliest medical record during the period in question is 
from a VA Narrative Summary form dated in February 1957.  The 
summary indicates that the veteran had been admitted to the 
VA hospital with complaints of recurring epigastric pain, 
which he reported as having occurred ever since his discharge 
from military service.  He indicated that his symptoms were 
relieved by eating, and that he had not experienced any 
bleeding, black stools, or hematemesis.  The veteran reported 
that six months prior to his admission he had experienced a 
period of vomiting the food he ingested, but that the 
vomiting had not been so severe as to keep him away from 
work.  He further reported that, in the week prior to that 
admission, he had experienced an exacerbation of his 
symptoms, as well as vomiting, and that a private physician 
had "put him on" milk and cream.  It was also recorded that 
the physician had sent the veteran to a private hospital, 
where a duodenal ulcer was found.  From there, he was 
admitted to the VA hospital for further care.

Upon his admission to the VA facility, a physical examination 
revealed that the veteran was in no acute distress, but that 
there was abdomen-epigastric tenderness, with some slight 
voluntary spasm.  A GI (gastrointestinal X-ray) series showed 
chronic deformity of the duodenal bulb, consistent with 
chronic inflammatory disease of the duodenum and an old 
duodenal ulcer.  No ulcer crater was demonstrated.  During 
his admission, the veteran was reportedly placed on a 
Gastric III diet which was soon advanced to a Gastric IV 
diet, in addition to "gelucil and probanthine."  It was 
noted that this treatment ultimately provided a complete 
relief of symptoms, and the veteran was discharged from the 
hospital after eight days.  The treating physician noted a 
final diagnosis of "[d]uodenal ulcer, moderately severe, 
treated, improved."

The next pertinent medical record associated with the claims 
folder is a "Certificate of Attending Physician" dated in 
April 1957.  At the request of the RO, this form was 
completed by Dr. G.R., the private physician who apparently 
had treated the veteran on February 6, 1957.  Dr. G.R. 
explained that the veteran had come to him with complaints of 
weight loss and progressive epigastric pain, which was 
described as "crampy" in nature and aggravated by food 
intake.  The veteran had reportedly described these symptoms 
as having started two years before.  Dr. G.R. indicated that 
physical examination was "not remarkable except for 
tenderness on deep palpation over epigastric and R.U.Q. 
[right upper quadrant] regions."  Dr. G.R. also indicated 
that X-rays taken several days later had revealed a niche in 
the center of the duodenal cap, which the physician believed 
to be due to an active ulcer.

The Board notes that there is no additional pertinent medical 
evidence of record until March 1961, at which time the 
veteran was admitted to a private hospital, where he 
underwent a vagotomy and subtotal gastrectomy.  Prior to that 
time, however, the schedular criteria for evaluating a 
duodenal ulcer, which had been in effect since before 
February 1957, were amended, effective as of April 8, 1959.  
Prior to the 1959 change in criteria, a duodenal ulcer was 
rated as follows:

100% - Pronounced; with continuous symptoms; 
marked anemia, malnutrition, and impairment of 
health without periods of remission, totally 
incapacitating.

60% - Severe; with continuous manifestations of 
moderate anemia, with definite malnutrition and 
impairment of health, or frequently recurring 
hemorrhages with considerable loss of weight and 
anemia, or postoperative with definite partial 
obstruction shown by X-ray, and general impairment 
of health with frequent and prolonged episodes of 
vomiting.



40% - Moderately severe; with continuous 
manifestations of anemia, malnutrition and 
impairment of health, or with recurring 
incapacitating episodes averaging 10 days in 
duration and occurring several times a year.

20% - Moderate; with recurring episodes of severe 
symptoms two or three times a year averaging a 
week or more, or with continuous moderate 
manifestations.

10% - Mild; with recurring symptoms only once or 
twice a year.

0% - Latent; or postoperative, healed, without 
subsequent symptoms in past two years.

DCs 7305, 7306, in effect prior to April 8, 1959.  
(Disability due to duodenal ulcer, DC 7305, was rated at that 
time under DC 7306, Ulcer, marginal (gastrojejunal)). 

The Board believes that the preponderance of the evidence is 
against finding that a rating in excess of 20 percent is 
warranted for the period from February 14, 1957, to April 7, 
1959.  In essence, the Board finds that the evidence 
demonstrates that the veteran's duodenal ulcer was not 
productive of continuous manifestations of anemia, 
malnutrition, and impairment of health, or with recurring 
incapacitating episodes averaging 10 days in duration and 
occurring several times a year, so as to warrant a 40 percent 
evaluation under the criteria in effect at that time.  
Although symptoms such as vomiting and epigastric tenderness 
were noted, the February 1957 Narrative Summary reveals that 
these symptoms were not so severe as to cause the veteran to 
miss any work.  Thus, these symptoms do not appear to have 
resulted in incapacitation.

The Board recognizes that, in the February 1957 Narrative 
Summary, the veteran's ulcer was specifically characterized 
as "moderately severe."  However, the Board believes that 
this characterization of his disability, which was made by a 
physician within the context of administering medical 
treatment, is not dispositive of the disability rating to be 
assigned under the applicable rating criteria.  As discussed 
above, the Board places more importance on the specific 
findings reported in the Narrative Summary, which reveals no 
evidence that the veteran experienced continuous 
manifestations of anemia or malnutrition, or recurring 
incapacitating episodes averaging 10 days in duration and 
occurring several times a year.  Such a degree of 
symptomatology also does not appear in the statement 
submitted by Dr. G.R. in April 1957.  In short, therefore, 
the Board concludes that the preponderance of the competent 
and probative evidence is against the assignment of an 
increased evaluation prior to April 7, 1959.

B.  Period from July 1, 1961, to September 26, 1994

As alluded to above, the schedular criteria for evaluating a 
duodenal ulcer were amended, effective April 8, 1959.  The 
revised criteria read as follows:

100% - Pronounced; periodic or continuous pain 
unrelieved by standard ulcer therapy with periodic 
vomiting, recurring melena or hematemesis, and 
weight loss. Totally incapacitating.

60% - Severe; same as above with less pronounced 
and less continuous symptoms with definite 
impairment of health.

40% - Moderately severe; intercurrent episodes of 
abdominal pain at least once a month partially or 
completely relieved by ulcer therapy, mild and 
transient episodes of vomiting or melena.

20% - Moderate; with episodes of recurring 
symptoms several times a year.

10% - Mild; with brief episodes of recurring 
symptoms once or twice yearly.

DCs 7305,7306.



In November 1962, the criteria for evaluating duodenal ulcers 
were amended again.  As of November 1, 1962, the criteria 
read as follows:

60% - Severe; pain only partially relieved by 
standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with 
manifestations of anemia and weight loss 
productive of definite impairment of health.

40% - Moderately severe; less than above but with 
impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least 
four or more times a year.

20% - Moderate; recurring episodes of severe 
symptoms two or three times a year averaging 10 
days in duration; or with continuous moderate 
manifestations.

10% - Mild; with recurring symptoms once or twice 
yearly.

DC 7305.  The Board notes that this version of the criteria 
has remained in effect to the present time.

The record for the period in question is negative for any 
treatment until June 1976, some 15 years after the March 1961 
hospitalization and surgery.  In June 1976, the veteran was 
seen for complaints of episodes of headaches, followed by 
vomiting and sweating, which he described as being present 
"for years."  An examiner noted as his assessment that the 
veteran's headaches had some elements of migraines.  It is 
not until after another 10 years elapsed, in 1986, that there 
are additional records reflecting treatment for 
gastrointestinal problems.  These records show that there was 
occult blood noted in the veteran's stool, and that, in July 
1986, he was referred to the GI Clinic.  During his 
consultation there, he reported the history of his 
gastrectomy in approximately 1960, but indicated he had 
experienced no symptoms since then.  At that time, the 
examiner found that the blood in the veteran's stool was 
likely due to hemorrhoids.  However, in August 1986, he 
underwent a sigmoidoscopy and an esophagogastroduodenoscopy.  
These procedures revealed the presence of a small polyp at 
the descending colon, together with a small ulcer/erosion on 
the wall that divided the afferent and efferent loops.  
Subsequent medical records show that, in November 1986, the 
veteran still had blood in the stool, and was complaining of 
migraines, vomiting, and flushing.

The medical record shows that, following the veteran's March 
1961 surgery, his treating physician specifically found that 
his condition had approved.  Thereafter, the record is 
negative for any additional complaints or treatment for 
gastrointestinal problems for the next two decades.  Although 
the veteran did report a history of vomiting and sweating in 
June 1976, these symptoms were reportedly accompanied by 
headaches, and the VA examiner noted an assessment of 
migraines.  There are no medical records indicating that he 
received treatment for symptoms that were attributed by any 
physician to his ulcer during that period.  Furthermore, in 
July 1986, he underwent an examination following the 
discovery of blood in his stool, and he specifically reported 
having experienced no gastrointestinal symptoms since his 
1961 surgery.  

Turning to some additional pertinent evidence, as discussed 
above, there was occult blood noted in the veteran's stool in 
July 1986.  During a GI consultation conducted shortly 
thereafter, it was determined that the blood in his stool was 
likely to be secondary to hemorrhoids.  In August 1986, he 
underwent a sigmoidoscopy and an esophagogastroduodenoscopy, 
which revealed the presence of a small polyp at the 
descending colon, together with a small ulcer/erosion on the 
wall that divided the afferent and efferent loops.  
Subsequent medical records show that, in November 1986, the 
veteran still had blood in the stool, and was complaining of 
headaches.  An examiner again noted an impression of 
hemorrhoids and migraines, and it appears that the veteran 
was informed that it was no longer considered necessary to 
follow up in the GI Clinic.

The following year, in September 1987, the veteran received 
ongoing treatment for migraine headaches.  In May 1988 
records, it was noted that the veteran had "been in good 
health," but that a recent endoscopy had revealed the 
presence of an ulcer. The presence of the ulcer was again 
noted in October 1988, but treatment at that time appears to 
have been directed more toward the veteran's low back 
complaints, as opposed to any gastrointestinal problems.  It 
is also observed that the veteran's weight at that time was 
recorded as 178 pounds.  In records dated in April 1989, it 
was noted that the veteran continued to take medication to 
treat his migraine headaches, but there was no discussion of 
problems specifically related to an ulcer or postgastrectomy 
syndrome.  Records dated in September 1989 show that the 
veteran was described as in general good health and, in 
December 1989, his migraines were described as "OK."  At 
that time, the veteran reported experiencing pain in his left 
lower quadrant.  Records dated in January 1990, which were 
prepared in regard to treatment of an inguinal hernia, reveal 
that the veteran denied experiencing any melena, nausea, 
vomiting, or diarrhea.  In July 1990, while being followed up 
for his hernia repair, it was noted that the veteran 
complained of no other problems.

In December 1990, it was again noted that the veteran 
experienced occasional migraines.  A July 1991 record noted 
that the veteran reported that he felt well.  In October 
1991, he reported that he had not taken any medication for 
his migraines in two weeks.  Although he did not report any 
gastrointestinal complaints, it appears that occult blood was 
again found in the veteran's stool.  A colonoscopy performed 
in January 1992, in order to investigate the presence of 
occult blood in his stool, revealed the presence of a 
polypoid lesion, sigmoid diverticulosis, and internal 
hemorrhoids.  It was thought that the presence of blood may 
have been due to the hemorrhoids.  In June 1992, however, the 
veteran again underwent an esophagogastroduodenoscopy and, 
while it revealed no evidence of a neoplasm, there was 
apparently a small amount of bleeding noted at the site of 
the 1961 surgery.  Immediately following this procedure, the 
veteran reported experiencing headaches and vomiting.  
Thereafter, in October 1992, he was asymptomatic, with no 
complaints.  At the same time, he described his appetite and 
weight as good, and denied experiencing the presence of 
bright red blood from the rectum.

Medical records dated in October 1993 show that the veteran 
had no complaints of abdominal pain, nausea, vomiting, 
hematemesis, or melena, and, in March 1994, it was noted that 
he reported he had not seen a doctor for three years.  In 
records dated in August 1994, it was noted that the veteran 
complained of experiencing a migraine headache approximately 
once per week, and, in September 1994, it was noted that he 
complained of sweat attacks, which usually occurred during 
work but had recently occurred at home.  It was also noted 
that he complained of decreased strength in the fingers of 
his left hand.  In regard to these last records, however, it 
must also be observed that these complaints do not appear to 
have been attributed to his gastrointestinal history.  
Rather, attention seems to have been directed to the 
veteran's hypertension, instead of to any ulcer or residuals 
of ulcer surgery.

Upon careful review of the foregoing records, the Board is of 
the opinion that, even after 1976, when there is evidence of 
the veteran receiving more regular treatment, the disability 
picture presented does not support the assignment of an 
evaluation in excess of 20 percent for his ulcer under any 
applicable criteria.  Although these records do show that the 
veteran had a small erosion noted in 1986, an ulcer in 1988, 
and bleeding noted at that site in 1992, much of the 
complaints and treatment noted during that time period 
appears to have been directed toward other health problems.  
Moreover, shortly after the bleeding was noted at the site of 
the prior surgery, the veteran reported no complaints, and 
his weight and appetite were considered good.  

Based upon the above, it would not be reasonable to conclude 
that these records demonstrated moderately severe impairment 
due to intercurrent episodes of abdominal pain at least once 
a month, partially or completely relieved by ulcer therapy, 
or mild and transient episodes of vomiting or melena  There 
is also no indication in these records that he suffered from 
anemia or weight loss, and there are no medical records 
showing that he experienced incapacitating episodes of ten 
days or more in duration.  In short therefore, the criteria 
for a rating in excess of 20 percent for a duodenal ulcer 
under the provisions of DC 7305 in effect from April 8, 1959, 
and from November 1, 1962, for the period in question are not 
met. 

The Board has considered the veteran's reports of having 
experienced recurring symptoms of vomiting throughout the two 
decades following his March 1961 surgery, and has considered 
were signed statements from several individuals, including a 
friend, his mother, his ex-wife, and a former sister-in-law, 
all of whom reported having witnessed the veteran complaining 
of vomiting during that period.  However, even if it were 
presumed that the recurring vomiting he experienced during 
this period was attributable to his service-connected 
duodenal ulcer, and that it was not part and parcel with his 
headache disorder as suggested by the June 1976 VA examiner, 
the Board believes that such recurring symptoms are 
consistent with no more than a 20 percent disability rating 
under the criteria in effect from April 8, 1959, and under 
the rating criteria that became effective as of November 1, 
1962.

C.  Additional Matters/Extraschedular Entitlement

Although the Board has determined that the veteran did not 
meet the criteria for a 40 percent rating for duodenal ulcer 
following his March 1961 hospital discharge under the rating 
criteria normally applicable to a duodenal ulcer, since it 
would appear that the ulcer was surgically removed during 
that hospitalization, consideration should be given to 
whether he met the criteria for a rating in excess of 20 
percent under the diagnostic code most recently chosen by the 
RO to rate the veteran's disability, i.e., DC 7308 for 
postgastrectomy syndrome.

The current criteria for evaluating postgastrectomy syndromes 
have been in effect since 1959.  They are as follows:

60% - Severe; associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.

40% - Moderate; less frequent episodes of 
epigastric disorders with characteristic mild 
circulatory symptoms after meals but with diarrhea 
and weight loss.

20% - Mild; infrequent episodes of epigastric 
distress with characteristic mild circulatory 
symptoms or continuous mild manifestations.

38 C.F.R. § 4.114, DC 7308.


As explained in detail above, there are no medical records 
relating to the veteran after 1961, until those dated in 
1976.  Again, these showed that the veteran complained of 
episodes of headaches followed by vomiting and sweating.  
Although it was noted that the veteran reported experiencing 
these episodes "for years," and one record indicates that 
this had occurred three times the previous month, the overall 
frequency at which the veteran experienced those symptoms was 
not defined.  In any event, the record, up to at least 1976, 
does not show the presence of diarrhea and weight loss, as 
would be necessary to warrant a 40 percent rating under the 
provisions of DC 7308.  Therefore, even with consideration 
given to the veteran's reports of vomiting and sweating, a 
rating in excess of 20 percent for his service-connected 
disability is not warranted prior to 1976 under the criteria 
of DC 7308.

As to the medical evidence dated after 1976, as discussed 
above, much of the veteran's treatment was directed toward 
problems other than gastrointestinal complaints.  There is no 
indication in these records that he suffered from anemia, 
diarrhea, weight loss, or other epigastric complaints or 
circulatory problems.  In the absence of medical evidence 
reflecting the presence of diarrhea and weight loss, the 
criteria for a 40 percent rating for postgastrectomy 
syndromes, under the applicable provisions of DC 7308, are 
not met.

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the Rating Schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  In this regard, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to

the veteran's service-connected duodenal ulcer during the 
periods in question has been alleged or demonstrated, nor is 
there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  The Board 
therefore finds that further consideration or referral of 
this matter under the provisions of 38 C.F.R. § 3.321 is not 
necessary or appropriate.

In several statements submitted following the October 1999 
decision, the veteran argued that the Board is prohibited 
from "reducing" his rating from 40 percent to 20 percent, 
effective March 8, 1961, without following the specific 
procedural requirements set forth in the provisions of 
subsections (a) and (b) of 38 C.F.R. § 3.344.  The Board 
notes that these provisions articulate specific procedural 
requirements for the reduction of established and stable 
disability evaluations, which apply only to cases where the 
rating has been in effect for five years or more.  See 
Schafrath, 1 Vet. App. at 594-596.  However, in this case, 
the veteran's 40 percent disability rating was made effective 
for a period of less than five years.  Thus, the protections 
of 38 C.F.R. § 3.344 specifically do not apply.

The Board recognizes that the veteran asserts a much more 
debilitating condition due to his service-connected 
gastrointestinal disorder during the periods in question than 
the Board concludes was demonstrated by the medical evidence 
of record during these periods.  While the Board fully 
respects the veteran's sincere assertions in this regard, it 
must be emphasized that, as a layman, he is not deemed 
competent to offer evidence as to diagnosis, medical 
etiology, or degree of disability.  As such, the Board finds 
the probative weight of his positive evidence to be overcome 
by the more objective negative evidence cited above.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Francisco v. Brown, 7 Vet. App. at 55 (1994).  Thus, as the 
probative weight of the negative evidence exceeds that of the 
positive, the claim must be denied.  Gilbert, supra.   



ORDER

Entitlement to an evaluation in excess of 20 percent for a 
duodenal ulcer for the period from February 14, 1957, to 
April 7, 1959, and from July 1, 1961, to September 26, 1994, 
is denied. 




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


